Citation Nr: 0704637	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for scar on left scapula, 
residual of shrapnel wound, currently evaluated as 0 percent 
disabling. 


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had service as a 
member of the Recognized Guerillas from May 1945 to September 
1945, the Regular Philippine Army from September 1945 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Review of certain evidence submitted in connection with the 
present appeal suggests that the veteran may be claiming 
entitlement to service connection for residuals of the 
shrapnel wound other than the already service-connected scar.  
In this regard, a private medical report refers to 
osteophytosis of the left side of the scapular bone.  This 
matter is hereby referred to the RO for development and 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The report of a December 2004 VA examination shows no 
tenderness at the scar site.  However, a subsequent private 
medical report from Constante F. Parayno, M.D. dated in June 
2005 appears to refer to tenderness at the scar site.  
Viewing this item of evidence in the light most favorable to 
the veteran suggests that there may have been an increase in 
the severity of the service-connected scar.  Under such 
circumstances, another VA examination is appropriate.  
VAOPGCPREC 11-95 (1995).   

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his service 
connection claim, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
and/or an effective date for the disability on appeal.  Since 
the appeal is being remanded for other reasons outlined 
above, it is appropriate to also direct that the RO furnish 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) to comply with the Court's holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and/or 
effective dates for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected scar.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should clearly report all examination 
findings to allow for application of VA 
rating criteria for scars, including 
whether the scar is superficial, tender, 
unstable, or whether it results in 
limitation of motion (if so, the degree 
of limitation should be reported).  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  The veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



